The opinion of the court was delivered by
Rowell, J.
It is considered that the minute on this information is sufficient to answer the purpose for which it is required to be made, which is, that the court may know with certainty whether or not the offense charged is barred by the Statute of Limitations. It is as follows: “ Filed Oct. 15, 1883,” and is under the official signature of the clerk. The information could not have been filed by the clerk until *370it was exhibited to him; and the minute of filing imports such exhibition, nothing else appearing; and the two things will be taken to have been concurrent. State v. Bartlett, 11 Vt. 650.
The respondent takes nothing by his exceptions, and the cause is remanded.